DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 1/12/22 in response to the Office Action of 7/13/21 are acknowledged and have been entered.
	Claims 1-18 are pending.
	Claims 1, 14, and 18 have been amended by Applicant.
	Claims 1-18 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn
	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendments.

	The under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Morre (WO 2015/140751 A1; 9/24/15; 4/9/20 IDS) is withdrawn in view of amendments.



	The rejection under 35 U.S.C. 103 as being unpatentable over Francon et al (US 2011/0081380 A1; 4/7/11; 3/19/19 IDS) and Cigarini et al (WO 2007/056847 A1; 5/24/07) is withdrawn in view of amendments.

	The provisional non-patenting rejections are withdrawn in view of submitted terminal disclaimers.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-4, 6-10, 12-16, and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Vazquez-Rey et al (Biotechnol. Bioeng. (2011) 108 p1494-1508; 6/28/21 IDS) in view of Morre (WO 2015/140751 A1; 9/24/15; 4/9/20 IDS).
Vazquez-Rey et al discuss aggregation in monoclonal antibody manufacturing (title). These aggregates can affect the potency of a formulation (p1496, 2nd column, 4th paragraph), and can have negative biological effects (p1496, 2nd column, 5th paragraph). The aggregates can form during cell culture (p1497, 2nd column, 4th paragraph), purification (p1498,1st column, 4th paragraph), mixing (p1499,1st column, 2nd paragraph), buffering (p1499,1st column, 7th paragraph), due to equipment contact (p1500,1st column, 1st paragraph), fluids handling (pl500, 2nd column, 2nd paragraph), filtration for concentration st column, 3d paragraph), filling (p1501,1st column, 2nd paragraph), and storage (p1501,1st column, 6th paragraph). In other words, aggregation of monoclonal antibodies can form at any and all steps in the manufacturing process. This is dealt with by optimizing the manufacturing process, removal of aggregates during downstream processing, and selection of appropriate buffers (p1502, 2nd column, 1st paragraph). Vazquez-Rey et al further teaches including excipients sucrose or trehalose to antibody formulations reduces protein aggregation (left column of 1502, in particular).
The difference between this reference and the instant claims is that Vazquez-Rey et al doesn't teach the buffer used by applicants.
Morre teaches a method of reducing protein aggregation for therapeutic proteins by preparing the therapeutic proteins comprising steps of solubilization followed by nanofiltration in a specific buffer, optionally followed by freeze drying (page 1, in particular). Morre further teaches the nanofiltration may be preferably followed by an optional adjustment of concentration of the therapeutic proteins prior to freeze drying (lines 9-11 on page 23, in particular). The formulation for nanofiltration of Morre comprises at least two amino acids of opposite charges, advantageously one or more basis amino acid and one or more acidic amino acid, and preferably arginine and glutamate, and wherein one or more of the basis amino acids may be histidine  (paragraph spanning pages 7-8 and second paragraph on page 8, in particular). Morre further teaches the composition can further comprise neutral amino acids (p10, 4th paragraph) and antioxidants like methionine (p26, 2nd paragraph). Morre teaches generating a composition comprising a therapeutic protein, comprising performing a processing step of purification of freeze dried therapeutic protein in a buffer with a nanofilter followed by example of Morre uses a formulation with trehalose (example 6, p39, 6th paragraph, continues to p40, 4th paragraph). 
One would be motivated with an expectation of success to perform a combined method to produce biopharmaceutical drug product compositions by performing a method comprising embodiments of Morre wherein the protein is an antibody of Vazquez-Rey et al comprising steps of purifying the protein/antibody, solubilizing the purified protein, treating the solubilized protein with nanofiltration, adjustment of concertation of the nano-filtered protein, and freeze drying the protein for storage, where the protein is buffered with just any therapeutic-stabilizing buffer of Morre (including 40mM L-Arginine, 60mM L-Glutamic Acid, 20mM Histidine, and 30mM sucrose) in all steps of processing in an effort to stabilize the protein while it is being processed because the buffers of Morre stabilize proteins during processing and Vazquez-Rey et al teaches antibodies are prone to aggregation at all steps in its processing. 
While it is not clear what precise concentrations should be used of each component in the buffer, differences in concentration are not considered a patentable distinction absent secondary considerations (MPEP 2144.05(II)(A)). Further, one would be motivated with an expectation of success to use any concentrations components of the buffer of Morre in order to determine which concentrations provide the best stability. As excipients, histidine, glycine, 
In the Reply of 1/12/22, Applicant argues Vazquez-Rey does not teach or suggest prevention of aggregate formation during downstream processing or optimizing buffer for downstream processing. Applicant further argues Morre teaches nanofiltration reduces concentration, but does not teach concentrating a composition. Applicant further argues filtering of Morre is not the same as concentration. Applicant further argues the claimed method unexpectedly stabilizes drug products and prevents aggregation throughout the manufacturing process. 
The amendments to the claims and the arguments found in the Reply of 1/12/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Vazquez-Rey does not teach or suggest prevention of aggregate formation during downstream processing or optimizing buffer for downstream processing, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). However, it is noted Morre teaches using buffer encompassed by the instant claims during downstream processing (lines 4-12 on page 40, in particular).
In regards to the arguments that Morre does not teach concentrating a composition and that filtering of Morre is not the same as concentration, Morre teaches a step of adjusting concentration prior to freeze drying (lines 9-11 on page 23 and line 11 on page 40, in particular). Further, filtering concentrates a composition by filtering-out material. 


New Rejections Necessitated by Amendments
35 U.S.C. 102/103
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morre (WO 2015/140751 A1; 9/24/15; 4/9/20 IDS).
Claims 12 and 15 are “product-by-process claims” and are not limited to the manipulation steps of claim 1, only the structure of the products implied by the steps (MPEP 2113).
Morre teaches a method of reducing protein aggregation for therapeutic proteins comprising solubilization, nanofiltration in a specific buffer, optionally followed by freeze drying (page 1, in particular). Morre teaches generating a composition comprising preparing a therapeutic protein, comprising performing a processing step of purification of freeze dried factor VIII in a buffer with a nanofilter followed by rebuffering in said buffer followed by freeze-drying in said buffer (lines 4-12 on page 40, in particular). Said buffer comprises 40mM L-Arginine, 60mM L-Glutamic Acid, 20mM Histidine, and 30mM sucrose (lines 7-8 on page 40). 
In the Reply of 1/12/22, Applicant argues Morre does not teach method steps of amended claim 1. Applicant further argues Morre does not teach or suggest the specific amino acids recited in claim 1. 
The amendments to the claims and the arguments found in the Reply of 1/12/22 have been carefully considered, but are not deemed persuasive. In regard to arguments that Morre does not teach method steps of amended claim 1, the examiner agrees. Claims 12 and 15 are “product-by-process claims” and are not limited to the manipulation steps of claim 1, only the structure of the products implied by the steps (MPEP 2113).
In regards to the argument that Morre does not teach or suggest the specific amino acids recited in claim 1, the examiner disagrees. As defined by the instant specification: 
histidine of the composition of Morre has an anti-oxidative functional group, a positively charged functional group, and buffering function;  
arginine of the composition of Morre has a positively charged functional group and buffering function; and
glutamic acid of the composition of Morre provides osmolytic function.

Claim Rejections - 35 USC § 103
Claim 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez-Rey et al (Biotechnol. Bioeng. (2011) 108 p1494-1508; 6/28/21 IDS) in view of Morre (WO  as applied to claims 1-4, 6-10, 12-16, and 18 above, and further in view of Francon et al (US 2011/0081380 A1; 4/7/11; 3/19/19 IDS).
The combination of Vazquez-Rey et al and Morre are discussed above. Again, Morre teaches the composition can comprise neutral amino acids (p10, 4th paragraph).  
The combination of Vazquez-Rey et al and Morre does not specifically teach a buffer comprising the neutral amino acid tryptophan.  However, these deficiencies are made up in the teachings of Francon et al.
Francon et al teaches stabilizing buffers comprising tryptophan ([0083], in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of the combination of Vazquez-Rey et al and Morre wherein the buffer comprises the neutral amino acid tryptophan because Morre teaches the buffer comprising a neutral amino acid and Francon et al teaches the neutral amino acid tryptophan as an amino acid of a stabilizing buffer. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
 
 Claim Rejections - 35 USC § 103
Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Francon et al (US 2011/0081380 A1; 4/7/11; 3/19/19 IDS) in view of Cigarini et al (WO 2007/056847 A1; 5/24/07).
Francon et al teaches a method for producing biopharmaceutical drug products comprising a virus of interest comprising (i) an ultrafiltration of the virus to increase concentration of the virus, (ii) diafiltration using a stabilizing excipient buffer solution, (iii) 
Francon et al does not specifically teach the ultrafiltration steps of Francon et al is performed in the presences of the stabilizing buffer of Francon et al or teach a biopharmaceutical drug product wherein the biomolecule of interest is a viral vector vaccine. However, these deficiencies are mad-up in the teachings of Cigarini et al. 

One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method comprising generating biopharmaceutical drug products of Francon et al by performing the method of Francon et al comprising (i) an ultrafiltration of virus to increase concentration of the virus, (ii) diafiltration using a stabilizing excipient buffer solution, (iii) mixing retained virus with the stabilizing excipient buffer, and (iv) freeze-drying using just any combination of essential and non-essential amino acids of Francon et al as part of stabilizing excipients in contact with the virus at all steps of the method because Francon et al teaches stabilizing excipient buffer solutions comprising essential and non-essential amino acids to provide stability to vaccine compositions. Further, one would have further been motivated, with an expectation of success, to perform said combined method wherein the stabilizing excipient buffer solution has a w/w ratio of amino acid:sugar of about 1:17 because Francon et al further teaches a virus stabilizing excipient comprising the w/w ratio of amino acid:sugar of about 1:17 (see [0143], in particular).
In particular regards to claim 5, one would be motivated with an expectation of success to use any combinations of essential and non-essential amino acids of Francon et al in just any concentrations in order to determine which combinations of amino acids in which concentrations provide the best stability. As excipients, amino acids of Francon et al are result-effective variables that are taught to affect the result of stability of the composition of Francon et al. See MPEP 21445.05.

As defined by the instant specification, amino acids of Francon et al have recited functional groups and/or functions.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642